DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The language “Aspects of the invention include” should be omitted from the abstract.

Claim Objections
Claim(s) 1 and 8 is/are objected to because of the following informalities:

Claim(s) 1 and 8 recite(s) the language) “a plurality of resistors” for each array, and the claim would read clearer if “a plurality of resistors” was recited as --a first plurality of resistors--, --a second plurality of resistors--, and –a third plurality of resistors-- for array respectively.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-4 and 8-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 2, 3, 9, and 10 recite(s) the language (emphasis added) “the input rows of the reference matrix RPU array”, where “the input row” lacks antecedent basis.

Claim(s) 4, 11, and 12 recite(s) the language (emphasis added) “the sum of the column outputs of the first matrix RPU array”, where “the sum” lacks antecedent basis.

Claim(s) 8 recite(s) the language (emphasis added) “coupled to respective outputs of a plurality of summing junctions” and “provides a digital value of an output of the summing junctions”, where “respective output outputs of a plurality of summing junctions” is recited twice, it is unclear if the limitations are the same, and it is unclear which of summing junctions is supplying an output.

Claim(s) 12 recite(s) the language (emphasis added) “at a first input and provides”, where “a first input” is already recited in claim 11, upon which claim 12 depends, and it is unclear if these limitations are different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, US 10497442 B1, in view of Muralimanohar, US 20180373902 A1.

As to claim 1, Kumar discloses a device (see Fig 1) for use in artificial intelligence implementing a deep neural network (see Col 1 Lines 40-51), the device comprising: 
a first matrix resistive processing unit (“RPU”) array (see Fig 3 Refs 303nxn, 304_1-4 and 206_1-n, and Cols 5-6 Lines 59-3.) having rows and columns (see Fig 3 Refs 214 and 212) including a plurality of resistors (see Fig 2 Ref 202) coupled between its respective rows and columns and receiving a first input vector (see Col 3 Lines 4-13) along the rows of the first matrix RPU array; 
a second matrix RPU array (see Fig 3 Refs 303nxn, 304_1-4 and 206_1-n, and Cols 5-6 Lines 59-3) having rows and columns including a plurality of resistors coupled between its respective rows and columns and receiving a second input vector (see Col 3 Lines 4-13) along the rows of the second matrix RPU array; 
a reference matrix RPU array (see Fig 3 Refs 304_1-4 and 210_1-n; The reference array is interleaved.) having rows and columns storing a reference vector (see Col 6 Lines 21-31) in a plurality of resistors coupled between its respective rows and columns receiving an inverse of the first input vector (see Fig 3 Ref 208_1-n) along the rows of the reference matrix RPU array and an inverse of the second input vector (see Fig 3 Ref 208_1-n) along the rows of the reference matrix RPU array; and 
an analog to digital converter (see Fig 1 Ref 104) coupled to respective outputs of a plurality of summing junctions (see Fig 3 Ref 222) that receive respective column outputs of the first matrix RPU array, the second matrix RPU array, and the reference RPU array (see Fig 3 Refs 216 and 218) that provides a digital value of the output of the plurality of summing junctions (see Col 7 Lines 12-18).

Kumar does not appear to explicitly disclose a plurality of analog to digital converters.

Muralimanohar discloses a plurality of analog to digital converters (see Muralimanohar Fig 1 Ref 130). 

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Kumar, may have particular data sensing circuitry, as disclosed by Muralimanohar. The inventions are well known variants of circuits for reading vectors from resistive arrays, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Muralimanohar’s attempt to manage analog to digital processing overhead (see Muralimanohar Para [0020]).

As to claim 2, Kumar and Muralimanohar disclose the device of claim 1 further comprising 
a first inverter (see Fig 3 Ref 208_1-n) coupled between the input rows of the first matrix RPU array and the input rows of the reference matrix RPU array.

As to claim 3, Kumar and Muralimanohar disclose the device of claim 1 further comprising 
a second inverter (see Fig 3 Ref 208_1-n) coupled between the input rows of the second matrix RPU array and the input rows of the reference matrix RPU array.

As to claim 8, Kumar and Muralimanohar disclose a device (see Fig 1) for use in artificial intelligence implementing a deep neural network (see Col 1 Lines 40-51), the device comprising: 
a first matrix resistive processing unit (“RPU”) array (see Fig 3 Refs 303nxn, 304_1-4 and 206_1-n, and Cols 5-6 Lines 59-3) having rows and columns including a plurality of resistors coupled between its respective rows and columns and receiving a first input vector (see Col 3 Lines 4-13) along the rows of the first matrix RPU; 
a second matrix RPU array (see Fig 3 Refs 303nxn, 304_1-4 and 206_1-n, and Cols 5-6 Lines 59-3) having rows and columns including a plurality of resistors coupled between its respective rows and columns and receiving a second input vector (see Col 3 Lines 4-13) along the rows of the second matrix RPU array; 
a reference matrix RPU array (see Fig 3 Refs 304_1-4 and 210_1-n) having rows and columns storing a reference vector (see Col 6 Lines 21-31) in a plurality of resistors coupled between its respective rows and columns receiving an inverse of the first input vector (see Fig 3 Ref 208_1-n) along the rows of the reference matrix RPU array and an inverse of the second input vector (see Fig 3 Ref 208_1-n) along the rows of the reference matrix RPU array; 
a first plurality of analog to digital converters (see Muralimanohar Fig 4 Refs 440 and 420) coupled to respective outputs of a plurality of summing junctions (see Fig 3 Ref 222) that receive respective column outputs (see Fig 3 Refs 216 and 218) of the first matrix RPU array and the reference matrix RPU array and provides a digital value of the sum of the output of the first matrix RPU array and the reference RPU array (see Col 7 Lines 12-18); and 
a second plurality of analog to digital converters (see Muralimanohar Fig 4 Refs 440 and 420) coupled to respective outputs of a plurality of summing junctions (see Fig 3 Ref 222) that receive respective column outputs (see Fig 3 Refs 216 and 218) of the second matrix RPU array and the reference RPU array and provides a digital value of an output of the summing junctions (see Col 7 Lines 12-18).

As to claim 9, Kumar and Muralimanohar disclose the device of claim 8.
Claim 9 recites substantially the same limitations as claim 2. 
All the limitations of claim 9 have already been disclosed by Kumar and Muralimanohar in claim 2 above.

As to claim 10, Kumar and Muralimanohar disclose the device of claim 8.
Claim 10 recites substantially the same limitations as claim 3. 
All the limitations of claim 10 have already been disclosed by Kumar and Muralimanohar in claim 3 above.

As to claim 14, Kumar and Muralimanohar disclose the device of claim 8 further comprising 
a processor to digitally sum the output of the first analog to digital converter and the second analog to digital converter (see Fig 4 Ref 416 and Fig 1 Ref 106).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, US 10497442 B1, in view of Gokmen, US 20180300627 A1.

As to claim 15, Kumar discloses a method for use in artificial intelligence implementing a deep neural network, comprising: 
storing a data vector in a column input of a first matrix RPU array (see Col 5 Lines 15-26);
receiving a second data in a second matrix RPU array (see Col 5 Lines 15-26);
receiving a first input vector at a row input of the first matrix RPU array (see Col 1 Lines 40-51); 
receiving a second input vector at a row input of the second matrix RPU array (see Col 3 Lines 4-13); 
receiving an inverse of the first input vector (see Fig 3 Ref 208_1-n) and an inverse of the second input vector (see Fig 3 Ref 208_1-n) at a row input of a reference matrix RPU array (see Fig 3 Refs 304_1-4 and 210_1-n); and summing a columnar output of the first matrix RPU array, the second matrix RPU array, and the reference matrix RPU array (see Fig 3 Ref 222) to provide an output of the first vector and the second vector (see Col 7 Lines 12-18).

Kumar does not appear to explicitly disclose 
storing a first error vector in a column input of a first matrix RPU array; and
receiving a second error vector in a second matrix RPU array.

Gokmen discloses 
storing a first error vector in a column input of a first matrix RPU array (see Gokmen Fig 4 Refs 411 and 412, and Para [0034]); and
receiving a second error vector in a second matrix RPU array (see Gokmen Fig 4 Refs 411 and 412, and Para [0034]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Kumar, may store particular data, as disclosed by Gokmen. The inventions are well known variants of circuits for reading vectors from resistive arrays, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Gokmen’s attempt to minimize imperfection effects (see Gokmen Para [0022]).

As to claim 16, Kumar and Gokmen disclose the device of claim 15 further comprising 
converting the output from analog to digital (see Col 7 Lines 12-18).

Claim(s) 4, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, US 10497442 B1, and Muralimanohar, US 20180373902 A1, in view of Gokmen, US 20180300627 A1.

As to claim 4, Kumar and Muralimanohar disclose the device of claim 1, wherein
each of the plurality of summing junctions comprises an operational amplifier (see Muralimanohar Fig 2 Ref 210) that receives the column outputs of the first matrix RPU array, the second matrix RPU array, and the reference RPU array and provides the sum of the column outputs of the first matrix RPU array, the second matrix RPU array, and the reference matrix RPU array (see Muralimanohar Fig 2 Ref OUTPUT) that is fed to its respective analog to digital converter (see Muralimanohar Para [0020]).

Kumar and Muralimanohar does not appear to explicitly disclose at a first input and at its output.

Gokmen discloses a first input and at its output (see Gokmen Fig 3 Ref 330).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Kumar and Muralimanohar, may have particular data sensing circuitry, as disclosed by Gokmen. The inventions are well known variants of circuits for reading vectors from resistive arrays, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Gokmen’s attempt to minimize imperfection effects (see Gokmen Para [0022]).

As to claim 11, Kumar, Muralimanohar, and Gokmen disclose the device of claim 8, wherein 
each of the first plurality of summing junctions comprises an operational amplifier (see Gokmen Fig 3 Ref 330) that receives the column outputs of the first matrix RPU array and the reference matrix RPU array at a first input and provides the sum of the column outputs of the first matrix RPU array and the reference matrix RPU array at its output that is fed to its respective analog to digital converter (see Gokmen Fig 3 Ref 330).

As to claim 12, Kumar, Muralimanohar, and Gokmen disclose the device of claim 11, wherein 
each of the second plurality of summing junctions comprises an operational amplifier (see Gokmen Fig 3 Ref 330) that receives the column outputs of the second matrix RPU array and the reference matrix RPU array at a first input and provides the sum of the column outputs of the second matrix RPU array and the reference RPU array at its output that is fed to its respective analog to digital converter (see Gokmen Fig 3 Ref 330).

Allowable Subject Matter
Claim(s) 5-7, and 17-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claims 5, 13, and 20):
the reference matrix RPU array is adjusted such that when the first input vector and the second input vector are zero, the first matrix RPU array is placed at its symmetry point.

The prior art does not appear to disclose (as recited in claims 6):
when the first input vector is set to zero, the output of the analog to digital converter is proportional to the reference vector less the second input vector.

The prior art does not appear to disclose (as recited in claims 7):
when the second input vector is set to zero, the output of the analog to digital converter is proportional to the reference vector less the first input vector.

The prior art does not appear to disclose (as recited in claims 17):
setting the second error vector to zero.

The prior art does not appear to disclose (as recited in claims 18):
setting the first error vector to zero.

The prior art does not appear to disclose (as recited in claims 19):
setting the first error vector to be the same value as the second error vector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee, US 20190221263 A1 discloses summing junctions.
Chambost, US 5047655 A discloses an operational amplifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 06/09/2022